934 A.2d 1149 (2007)
DEPARTMENT OF CORRECTIONS, SCI-CAMP HILL, Respondent,
v.
UNEMPLOYMENT COMPENSATION BOARD OF REVIEW, Petitioner.
Supreme Court of Pennsylvania.
October 4, 2007.

ORDER
PER CURIAM.
The Petition for Allowance of Appeal is GRANTED and the Commonwealth Court's decision and order is REVERSED and the matter is REMANDED for reconsideration in light of our decision in Navickas v. Unemployment Comp. Bd. of Review, 567 Pa. 298, 787 A.2d 284 (2001) (holding that the Unemployment Compensation Act sets forth a single governing standard of willful misconduct and rejecting idea that a higher standard may apply based upon the type or nature of the employment involved) and Grieb v. Unemployment Compensation Bd. of Review, 573 Pa. 594, 827 A.2d 422 (2003) (reiterating that the Unemployment Compensation Act sets forth a single standard regarding willful misconduct and declining to adopt a heightened standard as a public safety exception to the willful misconduct standard).